Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign patent document cite no. BA and BC listed in the information disclosure statement filed on 9/18/2020 were not considered since complete copies of the references were not provided with the statement.

The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim 19 is objected to because of the following informalities:  the “[“ on line 4 should be deleted.  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to line 6 of claim 1 and line 7 of claim 15, it is unclear as to what structure the limitation “water-permeable separating device that divides the housing interior space into a first filtration zone and a second filtration zone” is meant to imply. For examination purposes it 
With respect to claim 2, it is unclear to what structure is implied by “water permeable non-woven material”. For examination purposes it will be assumed that the term implies any material that is not woven.
With respect to claims 7, and 8, it is unclear to what structure is implied by “non-woven material”. For examination purposes it will be assumed that the term implies any material that is not woven.
With respect to line 4 of claim 9, “the water permeable support structure” lacks antecedent basis.
With respect to claim 12, it is unclear to what structure is implied by “non-woven”. For examination purposes it will be assumed that the term implies any material that is not woven.
With respect to claim 16, it is unclear as to what structure is implied by “non-woven plastic material”. For examination purposes it will be assumed that the term implies any material that is not woven.
Concerning lines 3-4 of claim 19, “the water-permeable separating device” lacks antecedent basis.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al (US 5,770,070) as evidenced by the article “Mixed Bed Ion Exchange” by ETW Water Technology.
	With respect to claim 1, Davis et al disclose a filter device (see FIG. 1) including a filter housing 6 defining a housing interior space 21 through which water can flow, and a port 33’ capable of functioning as an inlet and a port 33 capable of functioning as an outlet arranged in the filter housing 6, a water-permeable separating device 30 that divides the housing interior space into a first filtration zone (e.g., between end wall 22 and divider 30) and into a second filtration zone (e.g., between end wall 20 and divider 30), a first packing material containing activated charcoal 13 (see lines 11-12 of col. 7) capable of removing dirt particles from water, and a second packing material 7 in the form of a mixed bed ion exchange resin present in the second filtration zone (see lines 38-40 of col. 5 and lines 17-19 of col. 8), mixed ion exchange resin containing hydronium cations and hydroxide anions for demineralizing water as well known in the art (see the summary section of the article “Mixed Bed Ion Exchange”). The limitation “water-permeable separating device that divides the housing interior space into a first filtration zone and a second filtration zone” invokes the constraints under 35 U.S.C. 112(f) and corresponds to the permeable layer of material 5 shown in the drawing Figure found in priority document DE 10 2018 204 265.9).
	Concerning claim 2, Davis et al disclose the water permeable separating device 30 as being a water permeable non-woven material (see lines 35-37 of col. 7).
	With respect to claim 3, Davis et al disclose a biasing mechanism 15 provided in the housing interior space, structured and arranged to bias the second packing material 7 towards the water-permeable separating device 30. It is noted that the aforementioned limitation invokes the constraints under 35 U.S.C. 112(f) and corresponds to the structure of the spring 14 shown in drawing Figure found in priority document DE 10 2018 204 265.9).

	Regarding claim 5, Davis et al disclose a port 33 capable of functioning as the clean water outlet arranged in a housing wall 20 capable of functioning as an outlet-side housing wall of the filter housing 6 which that is located opposite to a housing wall 22 capable of functioning as an inlet side housing wall, and which at least partially delimits the second filtration zone (e.g., a space between end wall 20 and divider 30).
	As to claim 6, Davis et al disclose the biasing mechanism means 15 as being arranged in the housing interior space between the clean water outlet 33 and the water-permeable separating device 30.
Concerning claim 7, Davis et al disclose the biasing mechanism means 15 as including  a spring-elastic element 15 at which a non-woven material 14 arranged that is water-permeable and impermeable for the second packing material 7and that divides the second filtration zone into an untreated side and a clean side (see lines 35-37 of col. 7 and FIG. 1).
Regarding claim 9, Davis et al disclose the spring-elastic element as including a compression spring 15 supported on a housing wall 20 capable of functioning as an outlet-side housing wall at one end and on the water-permeable support structure 14 at the other end (see FIG. 1).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 6,605,214).
	With respect to claim 1, Taylor discloses a filter device 100 (see FIG. 3) including a filter housing 110 defining a housing interior space through which water can flow, an inlet 120 and an outlet 130, a water-permeable separating device 160 that divides the housing interior space into a first filtration zone (e.g., between inlet  120 and divider 160) and into a second filtration zone (e.g., between outlet 130 and divider 160), a first packing material 150 containing granular carbon (see lines 16-21 of col 8) capable of removing dirt particles from water, and a second packing material 170 containing hydronium cations and hydroxide anions for demineralizing water (see lines 29-38 of col. 8). Taylor discloses the granular carbon 150 as functioning to remove organic contaminants and chlorine from the water but fails to specify the granular carbon material as being activated charcoal. It is well known that activated charcoal can be used to remove organic contaminants and chlorine from water. It would have been obvious to have substituted activated charcoal as known in the art for the granular carbon employed by Taylor in order to provide the predictable result of removing organic contaminants and chlorine from the water as known in the art. The limitation “water-permeable separating device that divides the housing interior space into a first filtration zone and a second filtration zone” invokes the constraints under 35 U.S.C. 112(f) and corresponds to the permeable layer of material 5 shown in the drawing Figure found in priority document DE 10 2018 204 265.9).


Regarding claim 5, Taylor discloses a clean water outlet 130 arranged in an outlet-side housing wall of the filter housing 110 that is located opposite to an inlet side housing wall (e.g., containing inlet port 120), and which at least partially delimits the second filtration zone (e.g., a space between inlet port 120 and divider 30).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 6,605,214) as applied to claim 5 above and further in view of Gettings et al (US 5,013,459).
With respect to claim 10, Taylor discloses the filter housing as having a circumferential wall that connects the inlet-side housing wall to the outlet-side housing wall (see FIG. 3) but fails to specify the filter housing as having an antibacterial coating on an inner side in an area of the circumferential wall. Gettings et al disclose the concept of providing an antibacterial coating on an inner side in an area of the circumferential wall 11 of a container 10 (see lines 1-5 of col. 6 and FIG. 1). Gettings et al suggest that the antimicrobial coating helps to maintain an aqueous fluid stored within the container in a sterile condition (see lines 19-23 of col. 5). It would have been obvious to have modified the filter housing of Taylor so as to have included an antibacterial coating on an inner side of the circumferential wall as suggested by Gettings et al in order to maintain aqueous fluid within the container in a sterile condition.
Concerning claim 10, Gettings et al disclose an antibacterial coating that includes a polymer provided with an antibacterial material (e.g., the organosilicon compounds shown in col. 5).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 6,605,214) as applied to claim 1 above and further in view of Gettings et al (US 5,013,459).
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 6,605,214) as applied to claim 2 above and further in view of Gettings et al (US 5,013,459).
With respect to claim 12, Taylor fails to specify the water-permeable separating device as having an antibacterial coating that includes a polymer. Gettings et al disclose the concept of providing an antibacterial coating on a water permeable non-woven 18 associated with a fluid container 10 containing an aqueous fluid, the antibacterial coating including a polymer (e.g., the organosilicon compounds shown in col. 5). Gettings et al suggest that the antimicrobial coating helps to maintain an aqueous fluid stored within the container in a sterile condition (see lines 19-23 of col. 5). It would have been obvious to have modified the water-permeable non-woven material of Taylor so as to have included an antibacterial coating as suggested by Gettings et al in order to maintain aqueous fluid within the container in a sterile condition.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 6,605,214) as applied to claim 1 above and further in view of Dimov et al (US 2014/0017335)
.

Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 15-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shubert et al (US 5,174,902) discloses a method for removing cations and anions from engine coolant. Kalfas (US 3,426,905) discloses a replaceable filter unit for coolant systems of internal combustion engines.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW O SAVAGE whose telephone number is (571)272-1146.  The examiner can normally be reached on 7-4 EST Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vicki Kim at phone number 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW O SAVAGE/            Primary Examiner, Art Unit 1773